ORDER

PER CURIAM.
AND NOW, this 6th day of July, 2006, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is vacated, and the matter is remanded to that court for a determination of the issue of timeliness of the PCRA petition. See Commonwealth v. Murray, 562 Pa. 1, 753 A.2d 201 (2000) (the time limitations of the PCRA are jurisdictional and no court may disregard or alter those *857requirements in order to reach the merits of claims raised in an untimely filed petition). Jurisdiction is relinquished.